Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Continental (EP 1876078A2; cited on Applicant’s IDS, see attached translation), which discloses:

1. A method of calibrating a solenoid actuated valve within a brake system comprising:
(a) providing a brake system (the “brake system”, see translation para. 0003, 0015) including a fluid pressure source (the master cylinder, e.g. see para. 0058)
(b) providing a valve (FIG 3) having a solenoid for producing a magnetic field (para. 0001, 0004, 0006, 0052), and wherein the valve is in fluid communication with the fluid pressure source (e.g., para. 0001);
(c) operating the fluid pressure source to provide a constant flow of fluid to the valve (e.g., para. 0058, during braking);
(d) energizing the solenoid of the valve with a constant current such that fluid flows through the valve (e.g., para. 0052);
(e) measuring the pressure of the fluid flowing at the valve (see para. 0018; 0056, which discusses measuring a quantity proportional to the differential pressure);
 (f) adjusting the current sent to the solenoid until a predetermined pressure has been obtained (see para. 0051, where the calculated flux corresponds to a predetermined pressure as described at para. 0049, 0050);
(g) storing a nominal current value of the current required to obtain the predetermined pressure (para. 0060); and
(h) calibrating the valve by adding a correction offset factor to the nominal current value for future actuation of the solenoid of the valve (the “current offset”, para. 0067), wherein adding the correction offset factor to the nominal current value does not change the direction of the magnetic field (the simple act of adding these values, alone, does not change the magnetic field, that is until these values are transformed into an adjusted actuation signal that is applied to the solenoid).

2.  The method of claim 1, further calibrating the valve to add correction gain by adding a percentage (0%) of the nominal current to all data points of future actuation of the solenoid valve (aslo see para. 0064 which discusses adding valve specific parameters KG).
3.  The method of claim 1, wherein the method of calibrating the valve is performed after initial assembly of the valve and installation into the brake system, and wherein periodic calibrations of the valve are performed during the life of the brake system (see [0051]: "... the measurement routine for determining the valve-specific characteristics can be repeated (recalibration) at any time, even during vehicle operation”).
4. The method of claim 1, wherein in step (e), the pressure of the fluid is measured by a pressure sensor of a brake sensor locate in a conduit between the fluid pressure source and the valve (see para. 0018, 0057).
 5. The method of claim 1, wherein the fluid pressure source is a plunger assembly (the master cylinder of paragraphs 0018, 0058 inherently includes a plunger).  Alternatively this limitation is given limited patentable weight because it amounts merely to an intended operating structure on which the claimed method step is intended to be performed, where the prior art method is capable of being performed on such structure.
7.  The method of claim 1, wherein the nominal current value is configured to cause the solenoid to move towards an open position and the correction offset factor is configured to cause the solenoid to move further towards the open position (see para. 0012, the valve may be a normally-closed valve, in which case actuation of the solenoid opens the valve).  
8.  The method of claim 1, wherein steps (c) through (h) are performed while a vehicle including the brake system is at a standstill (see para. 0051, “the measurement routine for determining the valve-specific characteristic variables can be repeated (recalibration) at any time, even during vehicle operation, for example in order to make operational-related changes”.  This statement implies that the routine can be performed when the vehicle is not being operated, which is the same as being performed when the vehicle is at a standstill).

9. A method of calibrating a solenoid actuated valve within a brake system comprising:
(a) providing a brake system (the “brake system”, see translation para. 0003, 0015) including a fluid pressure source (the master cylinder, e.g. see para. 0058)
(b) providing a valve (FIG 3) having a solenoid for producing a magnetic field (para. 0001, 0004, 0006, 0052), and wherein the valve is in fluid communication with the fluid pressure source (e.g., para. 0001);
(c) storing nominal current values of the currents required to obtain predetermined pressures of the fluid flowing through the valve (para. 0060; note that the system is repeatedly recalibrated); and
(d) operating the fluid pressure source to provide a constant flow of fluid to the valve (e.g., para. 0058, during braking);
(e) energizing the solenoid of the valve with a constant current such that fluid flows through the valve (e.g., para. 0052);
(f) measuring the pressure of the fluid flowing at the valve (see para. 0018; 0056, which discusses measuring a quantity proportional to the differential pressure);
 (g) adjusting the current sent to the solenoid until a predetermined pressure has been obtained (see para. 0051, where the calculated flux corresponds to a predetermined pressure as described at para. 0049, 0050);
(h) calibrating the valve by adding a correction offset factor to the nominal current value for future actuation of the solenoid of the valve (the “current offset”, para. 0067), wherein adding the correction offset factor to the nominal current value does not change the direction of the magnetic field (the simple act of adding these values, alone, does not change the magnetic field, that is until these values are transformed into an adjusted actuation signal that is applied to the solenoid).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Continental.
Regarding claim 2, should it be determined that Continental does not disclose further calibrating the valve to add correction gain by adding a percentage of the nominal current to all data points of future actuation of the solenoid valve, then consider that such further calibration techniques were well-known in the art at the time of invention, and it would have been obvious to account for valve-specific parameters by adding a percentage of the nominal current to all data points of future actuation.
Regarding claim 4, should it be determined that there is insufficient disclosure of the location of Continental’s pressure sensor, it would have been obvious to locate the pressure sensor in a conduit between the pressure source and the valve as an obvious matter of design choice, since rearranging parts of an invention involves only routine skill in the art.  Alternatively the location of the pressure sensor is seen as an obvious matter of design choice because it does not provide an advantage, it is not used for a particular purpose, and it does not solve a stated problem.  Further, locating the sensor on a conduit as opposed to on an outlet of the pressure source or on an inlet of the valve would all work equally well as the same pressure would effectively be measured at each location.
Regarding claims 5 and 6, Continental generically discloses the pressure source 31, and therefore lacks the details recited in claims 5 and 6 (arguably lacks the details of claim 5).  However, it would have been obvious to embody Continental’s pressure source to include a plunger with an electrically-operated linear actuator which moves a piston in a housing bore in order to provide the necessary pressure in Continental’s braking system, as master cylinders which include these features were well-known in the art at the time of filing (taken as admitted prior art because Applicant did not traverse the prior assertion of well-known status).
Regarding claims 3 and 8, should it be determined that Continental does not disclose the claimed steps to be performed while a vehicle including the brake system is at a standstill, (i.e., after assembly and installation into a brake system, periodically during the life of the brake system) then see Continental at para. 0051, “the measurement routine for determining the valve-specific characteristic variables can be repeated (recalibration) at any time, even during vehicle operation, for example in order to make operational-related changes”.  It therefore would have been obvious to perform the claimed steps while a vehicle including the brake system is at a standstill (after assembly and installation into a vehicle, periodically during the life of the brake system), in order to calibrate the solenoid based on operational-related changes while the car is at a standstill (e.g., idling in park or at a stop sign).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
10/13/22